Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17 are pending.


This application is in condition for allowance except for the following formal matters: 
A…The title of the invention is not adequately descriptive.  A new title is required that is more clearly indicative of the invention to which the claims are directed, an example acceptable title being   -- Disk Drive Incorporating Wireless Components --.
B…Claims 1-17 are objected to because of the following informalities:  
B1…claim 1 – lines 8 and 9, “a first sealing material having an inner surface facing an inner side of the housing” is considered somewhat misdescriptive in that the inner surface of the sealing material faces in the same direction as adjacent portions of an inner surface of the housing and is depicted as planar with adjacent inner surfaces of the housing but doesn’t face the majority of the inner surface portions of the housing.  One solution would be to amend the claim language to establish that the housing has a first transmission hole and defines and internal space or cavity.  The inner surface of the of the first sealing material could then be established as facing or defining said internal cavity.
A similar issue exist at claim 8 – lines 8 and 9 and claim 16 – lines 8 and 9.
B2…claim 2 – line 9, it is not clear why “a” before “first transmission hole” is not “the” or “said” given that “a first transmission hole” is established in claim 1, from which claim 2 depends.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.